DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed November 18, 2021. Claims 1-8, 10, 12-16 and18 are pending in the application. Claims 1 and 12 have been amended. Claim 18 is newly added. Claims 1-8, 10, 12-16 and18 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claims 12, 13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Mente (EP 0 237 960) is withdrawn due to the amendment of the claims.
The rejection of claims 12-17 under 35 U.S.C. 103 as being unpatentable over Mente (EP 0 237 960) in view of the Osbrink Publication (2002, J. Econ. Entomol, Osbrink et al.) is withdrawn due to the amendment to the claims.
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Ishaque et al. (US 9,801,372) in view of Mente (EP 0 237 960) is withdrawn due to the amendment to the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn due to amendment to the claims. The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
New Rejections Necessitated by Amendment filed November 18, 2021
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010/130680 cited by Applicant on the IDS dated 1/29/2019 (Ishaque et al. US 9,801,372 is the English equivalent of WO2010/130680 and is relied upon for the following rejection) as evidenced by Fipronil PubChem.
Regarding claim 1, Ishaque et al. disclose a method for controlling soil-dwelling invertebrate pests, wherein a) at least one sparingly soluble active insecticidal ingredient, especially fipronil, and b) at least one polymeric solubilizer which has the property that the active termiticidal ingredient in a 1% by weight aqueous solution of the polymeric solubilizer at 25°C and 1.01325 bar has a solubility at least forty times higher than under the same conditions in pure water, in an aqueous application form are applied to or into a soil used by the pests (col. 36, lines 16-29).
2 to C6 alkylene oxide units, propylene oxide), Functionalized with PEG Chains (Degree of Functionalization 100%)) (col. 40, lines 52-56). 
Regarding claims 1 and 8, Ishaque et al. disclose Solubilizer S9 (hyperbranched polycarbonate based on diethyl carbonate and the reaction product of trimethylolpropane (initiator, aliphatic polyol with three or four hydroxyl groups) with a 15.7 molar excess of propylene oxide (C2 to C6 alkylene oxide units, propylene oxide) functionalized with a comb-type PVP-co-Plaurylacrylate-co-PEGMEMA copolymer (degree of functionalization 50%))(col. 40, lines 57-61).
Regarding claims 1, 8, 12, 14, 15, and 18, Ishaque et al. disclose an appropriate amount of fipronil (as Termidor®) was added to an aqueous solution of polymer with or without adjuvants, such that the concentration of fipronil was 650 ppm (col. 46, lines 46-52). Ishaque et al. disclose in Table 1, Ex. No. 10 comprises fipronil (625 ppm) (insecticide, termiticide, fipronil) and solubilizer S8 (625 ppm), which is (Hyperbranched Polycarbonate Based on Diethyl Carbonate and the Reaction Product of Trimethylolpropane (initiator, aliphatic polyol with three or four hydroxyl groups) with a 15.7 Molar Excess of Propylene Oxide (C2 to C6 alkylene oxide units, propylene oxide), Functionalized with PEG Chains (Degree of Functionalization 100%)). 
Regarding claims 4 and 13, the weight ratio of insecticide to the polymer is 1:1. 

Ishaque et al. disclose the composition was added to a column filled with soil (col. 46, lines 24-28).
Regarding claims 1, 10, 12, and 16, Ishaque et al. disclose Solubilizer S8 is prepared as follows: 
5.1 Hyperbranched polycarbonate core with terminal hydroxyl groups 2298 g of TMPX15.7 PO, 284 g of diethyl carbonate and 2 g of DBTL catalyst were initially charged and heated to boiling. 
The polymer formed (Mn=2400 g/mol; Mw=4600 g/mol; OH number: 87 mg KOH/g of polymer) was obtained in the form of a yellow, highly viscous liquid which was not water-soluble (polymer has an OH number from 10 to 100 mg KOH/g; polymer has molecular weight of 100 to 15.000 g/mol).
Ishaque et al. also disclose in Table 1 and Table 1a a composition comprising fipronil (635 ppm) (insecticide, termiticide, fipronil) and 0.19% (1900 ppm) solubilizer S8. The weight ratio of insecticide to the polymer is 1:1.52.  
Regarding the limitation of “wherein the insecticide has a solubility in water at 20°C of up to 10 g/l”, Ishaque et al. teach the insecticide has a water solubility of <1 g/l at 25°C. A solubility in water of <1 g/l reads on the limitation of up to 10 g/l. In addition, as evidenced by PubChem, the solubility of fipronil in water is 1.9 mg/L (pH 5) and (distilled), at 20°C, which is 0.0019 g/L (Section 3.2.4 Solubility).
Ishaque et al. meet all the limitations of the claims and thereby anticipate the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 10, 12-16 and18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/130680 cited by Applicant on the IDS dated 1/29/2019 (Ishaque et al. US 9,801,372 is the English equivalent of WO2010/130680 and is relied upon for the following rejection) as evidenced by Fipronil PubChem.
Applicant’s invention

	Applicant claims a method for controlling insects wherein a composition comprising an insecticide and a polymer are applied to soil, wherein the polymer is formed from an initiator and a plurality of C2 to C6 alkylene oxide units, and wherein the initiator is an aliphatic polyol with at least three hydroxyl groups, wherein the alkylene oxide units comprise ethylene oxide and/or propylene oxide, wherein said polymer has an OH number from 20 to 300 mg KOH/g, and wherein the insecticide has a solubility in water at 20°C of up to 10 mg/l. Applicant claims a composition comprising an insecticide 

Determination of the scope of the content of the prior art
 (MPEP 2141.01)

The teachings of Ishaque et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
	Regarding claim 2, Ishaque et al. teach the pests are ants (col. 36, line 30). 
Regarding claim 3, Ishaque et al. teach the aqueous application form are applied to or into soil used by termites (col. 36, lines 51-52).
Regarding claims 5 and 6, Ishaque et al. teach the soil is the soil below a building or within a radius of 10 m around a building (col. 36, lines 53-54).
Regarding claim 12, Ishaque et al. teach termiticides are fipronil, allethrin, alpha-cypermethrin, beta-cyfluthrin, bifenthrin, bioallethrin, 4-chloro-2-(2-chloro-2-methylpropyl)-5-[(6-iodo-3-pyridinyl)methoxy]-3(2H- )-pyridazinone (CAS-RN: 120955-77-3), chlorantraniliprole, chlorfenapyr, chlorpyrifos, cyantraniliprole, cyfluthrin, cyhalothrin, cypermethrin, deltamethrin, etofenprox, fenoxycarb, flufenoxuron, hydramethylnon, imidacloprid, indoxacarb, metaflumizone, permethrin, pyriproxifen, tebufenozide and tralomethrin (col. 3, lines 4-11).

Difference between the prior art and the claims 
(MPEP 2141.02)



Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ishaque et al. and the insect is a soil dwelling insect, a termite or the composition is applied to soil by soil injection. Ishaque et al. teach a method for controlling soil-dwelling invertebrate pests, wherein a) at least one sparingly soluble active insecticidal ingredient, especially fipronil, and b) at least one polymeric solubilizer which has the property that the active termiticidal ingredient in a 1% by weight aqueous solution of the polymeric solubilizer at 25°C and 1.01325 bar has a solubility at least forty times higher than under the same conditions in pure water, in an aqueous application form are applied to or into a soil used by the pests. It would have been obvious to one of ordinary skill in the art that the insect is a soil dwelling insect, such as a termite, because Ishaque et al. teach the aqueous application form are applied to or into soil used by termites. In addition, one of ordinary skill in the art would have been motivated to apply the composition by soil injection, as a matter of optimization, as one of ordinary skill in the art would have been motivated to use application techniques that are known in the art. Therefore, based on these teachings one of ordinary skill in the art would have been motivated to use the composition to control termites and, with a reasonable expectation of success. 

Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616